Appeal from an order of the Family Court, Oneida County (Frank S. Cook, J.), entered June 30, 2003. The order found respondent in civil contempt and sentenced respondent to six months in the Oneida County Jail but suspended the sentence upon the condition that she comply with all orders regarding custody of and visitation with the parties’ child.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by denying the motion and as modified the order is affirmed without costs.
Same memorandum as in Matter of Wallace B.O. v Christine R.S.-O. (12 AD3d 1058 [2004]). Present—Scudder, J.P., Kehoe, Gorski and Hayes, JJ.